Citation Nr: 1220850	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  90-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama
 
 
THE ISSUES
 
1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, secondary to eczema with dyshidrosis and nervous manifestations. 
 
3.  Entitlement to an increased evaluation for nummular eczema and dyshidrosis with nervous manifestations, currently evaluated as 50 percent disabling. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
INTRODUCTION
 
The Veteran had active service from April 1965 to November 1966. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1990 and June 1992 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
This case was previously remanded in December 1990, March 1992, June 1993, May 1998, March 2004, May 2006 and May 2010. 
 
In May 2010 the Board noted, in pertinent part, that issues of entitlement to service connection for a kidney disorder and diabetes mellitus, and entitlement to special monthly compensation based on the need for aid and attendance had been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Unfortunately, there is no indication that these issues have been addressed by the RO.  They are once again referred to the AOJ for appropriate and immediate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
  
REMAND
 
Regrettably, a review of the claim file shows that the claim must be remanded for the EIGHTTH time.  
 
In May 2010, the Board directed that the AMC/RO contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated him for any psychiatric disorder, to include posttraumatic stress disorder; and for nummular eczema and dyshidrosis.  Thereafter, the RO was directed to contact any identified health care provider whose records are not already part of the claims files.  In particular, the RO was to secure all records related to the Veteran's treatment at the Bay Pines VA Medical Center since 1993."  (emphasis added)
 
In response to the Board's remand, the AMC, in June 2010, submitted a request for records to Bay Pines VA Medical Center specifically for the time period only from 1993 to 2004.  Records after 2004 were not requested as directed.  That same month, the AMC sent a letter to the Veteran requesting the that he provide the names and dates of treatment for any psychiatric condition and eczema that he may have received either by a private physician or at a VA facility.
 
In June 2010, the AMC received records from the Bay Pines VA Medical Center for 2004.  A letter accompanying the records noted that the enclosed records were the only records available.  The veracity of this statement is questionable given that Virtual VA includes three pages of records from 2009 prepared by Bay Pines.
 
In October 2010, the Veteran reported that he had been treated at the Bay Pines VA Medical Center since 2003.  There is absolutely no indication that the AMC again attempted to obtain any additional treatment records after the Veteran submitted this statement.  Rather, the AMC simply issued a statement of the case in April 2011 and returned the claim to the Board.  If the AMC concluded that further efforts to secure records would be futile, it did not prepare the appropriate memorandum for the record.

As such, there appears to be records from 2005 through the present which have not been associated with the claim file.  The absence of these records suggests that the AMC ignored the Board's instructions in the remand to "carefully consider and scrutinize the evidence, and undertake any and all additional development warranted prior to any readjudication of the appellant's claims.  Then, and only then, should the RO readjudicate the issues currently on appeal."
 
The claim must be remanded to obtain the outstanding identified records.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must obtain all treatment records from the Bay Pines VA Medical Center for treatment of any psychiatric disorder and eczema since 2005,  If the RO cannot locate such records, the RO MUST specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO MUST then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 
 
2.  Upon completion of the above requested development, the RO is directed to carefully consider and scrutinize the evidence, and undertake any and all additional development warranted prior to any readjudication of the appellant's claims.  Then, and only then, should the RO readjudicate the issues currently on appeal.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the Veteran must be provided with a supplemental statement of the case and given the opportunity to respond thereto. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



